El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
Esta es una apelación interpuesta contra una resolución que declaró sin lugar una moción para que se eliminara una contestación archivada dentro del término especificado en la sentencia confirmada en el caso No. 5961, 43 D.P.R. 962, y antes de que se archivara escrito de apelación alguno contra dicha sentencia. El único fundamento de la moción fue la supuesta falta de jurisdicción para proceder ulteriormente en el caso mientras se resolvía la apelación interpuesta des-pués de radicada la contestación, pero antes de que se pre-sentara la moción. Admitiendo, sin resolverlo, que la reso-*928Ilición era apelable, el error, de haberse cometido, al declarar sin lugar la moción no fue perjudicial por el mismo funda-mento que el error, de haberlo, de conceder una prórroga para contestar tampoco fue perjudicial.

Debe confirmarse la resolución apelada.